Citation Nr: 1038743	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served in the Philippine Commonwealth Army and had 
Recognized Guerilla service from November 1942 to June 1945.  The 
Veteran died in September 2001.  The appellant is the Veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila Philippines, 
which denied service connection for cause of death.  The 
appellant disagreed, and this matter is properly before the Board 
for adjudication.

In May 2010, the appellant submitted a statement indicating her 
desire not to have a hearing.  The evidence was accompanied by a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (c) 
(2009).  

The issue of non service-connected death pension benefits 
has been raised by the appellant in a June 2008 statement, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.	The Veteran died in September 2001; the death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
due to respiratory failure, secondary to chronic obstructive 
pulmonary disease (COPD), with pulmonary tuberculosis (PTB) 
class IV as another significant contributing condition.

2.	At the time of the Veteran's death, service connection was in 
effect for Phthisis bulbi, left eye and thigh muscle group XIV 
injuries.  The Veteran also received a special monthly 
compensation for the loss of use of his left eye.

3.	The evidence shows that neither the Veteran's COPD, nor his 
PTB had their onsets during service, did not develop within 
one year of his discharge, and are not otherwise related to a 
disease or injury of service origin.

4.	No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The appellant received notice in compliance with 
Hupp in October 2009.  The letter notified the appellant of the 
information and evidence needed to substantiate and complete her 
claim for service connection for cause of death, including what 
part of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claim was readjudicated in November 2009 and January 
2010 Supplemental Statements of the Case.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her rights 
and responsibilities under the VCAA.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue here 
on appeal have been obtained and are associated with the 
Veteran's claims file, and the appellant does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the appellant's claim. 

The Veteran's widow contends that the Veteran's death is 
secondary to his service-connected injuries sustained in WWII.  
She asserts that the Veteran was exposed to chemicals and toxins 
when the landmine that caused his service-connected injuries 
exploded.  She further contends that the inhalation of the toxic 
chemicals from the explosion lead to the Veteran's COPD, which is 
therefore secondary to combat operations, and proximately caused 
the Veteran's death.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the principal 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death.  For a service-
connected disability to constitute a contributory cause of death, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  In determining whether the disability that 
resulted in the death of the Veteran was the result of active 
service, the laws and regulations pertaining to basic service 
connection apply.  38 U.S.C.A. § 1310(a).

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection, the following must be 
shown:  (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation; lay statements do 
not constitute competent medical evidence for these purposes.  
Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the tuberculosis (TB) 
was manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. § 3.307.  
 Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

The service records show that the Veteran was service-connected 
for a left eye disability and right thigh wounds.  The death 
certificate shows that the Veteran's immediate cause of death was 
cardiopulmonary arrest due to respiratory failure, secondary to 
chronic obstructive pulmonary disease (COPD), with pulmonary 
tuberculosis (PTB) class IV as another significant contributing 
condition.  The evidence of record shows that there is no 
indication that the Veteran was diagnosed with COPD or PTB while 
in service.  Furthermore, the Veteran's PTB did not manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  

The evidence of records shows that the Veteran had malaria, a 
shrapnel wound to the right thigh, and lost his left eye while in 
service.  No claims for service connection for malaria, COPD, or 
PTB were filed by the Veteran throughout his lifetime.

A medical certificate from Negros Oriental Provincial Hospital 
dated in August 2009 indicates that the Veteran was diagnosed 
with pneumonia, septicemia, and COPD while hospitalized from 
October 1999 to November 1999.

Treatment records from Bayawan District Hospital dated in June 
2001 and September 2001 show that the Veteran was treated for 
difficulty breathing and was diagnosed with COPD and PTB.  

The records pertain to treatment of the illnesses that led to the 
Veteran's death many years after separation from service, as well 
as treatment given just prior to the Veteran's death.  Neither 
show a link between the Veteran's COPD or PTB and his military 
service.  Therefore, the Board finds that the records have no 
probative value.

The appellant concedes that COPD is the cause of the Veteran's 
death, but argues that VA did not consider the possible causes of 
the COPD.  She suggests that the chemicals used in the Japanese 
WWII explosives caused the COPD and points to internet print-outs 
which list the various explosives used by the Japanese in WWII 
and causes and symptoms of COPD.  These print-outs are of no 
probative value because they only list the types of explosives 
used and the causes and symptoms of COPD.  They do not indicate 
that there is a link between the explosives and the Veteran's 
COPD.

The Board finds that the appellant's statement that the Veteran 
was exposed to chemicals and toxins which caused his COPD not to 
be probative because there is no indication that she is qualified 
to associate the Veteran's COPD with exposure to chemical and 
toxins.  While she is competent to report symptoms, she is not 
competent to provide evidence on questions of complex medical 
issues, such as etiology or diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  

The Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The Board also considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


